IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                      NOS. WR-77,305-02; WR-77,305-03; WR-77,305-04


                           EX PARTE ANTHONY RAY WARD, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
            CAUSE NOS. W92-43866-M(A); W92-43867-M(A); W92-43868-M(A)
              IN THE 194TH DISTRICT COURT FROM DALLAS COUNTY


        Per curiam.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense

of aggravated sexual assault of a child in each of the cause numbers and sentenced to imprisonment

for life for each cause.

        On March 11, 2015, an order designating issues was signed by the trial court. We remand

this application to the 194th District Court of Dallas County to allow the trial judge to complete an

evidentiary investigation and enter findings of fact and conclusions of law.

        These applications will be held in abeyance until the trial court has resolved the fact issues.
The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 16, 2015
Do not publish